              Case 1-18-46844-nhl              Doc 3   Filed 11/29/18      Entered 11/29/18 11:00:38


Information to identify the case:
Debtor
                Alveeru Inc                                              EIN 00−0000000
                Name


United States Bankruptcy Court Eastern District of New York
                                                                         Date case filed for chapter 11 11/29/18
Case number: 1−18−46844−nhl




                          SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

A petition under Title 11, United States Code was filed against you on November 29, 2018, in this Bankruptcy Court
requesting an Order for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition can be viewed at the Court or on
PACER (Public Access to Court Electronic Records).


 Address of Clerk:         United States Bankruptcy Court
                           271−C Cadman Plaza East, Suite
                           1595
                           Brooklyn, NY 11201−1800

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Name and Address of Petitioner's Attorney:

                          NY Corporate Solutions Inc
                          c/o Eli Kass
                          3637 E Atlantic Blvd
                          Pompano Beach, Fl 33062

                          Eli Kass
                          3637 E Atlantic Blvd
                          Pompano Beach, FL 33062

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



Dated: November 29, 2018

                                                                For the Court, Robert A. Gavin, Jr., Clerk of Court



BLinvol1r.jsp [Involuntary summons 02/01/17]
